         Case 3:17-cv-00692-MEM Document 45 Filed 10/14/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA
 ANTHONY RAJ                             :

                    Plaintiff            :      CIVIL ACTION NO. 3:17-692

         v.                              :          (JUDGE MANNION)

 DICKSON CITY BOROUGH,                   :
 MICHAEL RANAKOSKI, and
 SHANE SCANLON                           :

                    Defendants           :
                                     ORDER
       In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
       (1)     Defendants’ motion for summary judgment, (Doc. 29), is
               GRANTED and JUDGMENT is entered in favor of

               Defendants and against Raj on the Count I and Count II
               claims in Raj’s Complaint, (Doc. 1); and
       (2)     The Clerk of Court is directed to CLOSE THIS CASE.


                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: October 14, 2020
17-0692-02-ORDER
